Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 1 of 17




           EXHIBIT A
9/1/2020                Case 2:20-cv-04337-NIQA Document   1-1 Report
                                                     Civil Docket Filed 09/03/20 Page 2 of 17

                                                                                                                 No Items in Cart
                                                                                                                   Civil Docket Report
                                                                            A $5 Convenience fee will be added to the transaction at checkout.
  Case Description

    Case ID:                  200602061
    Case Caption:             FORTE VS AGUSTA WESTLAND PHILADELPHIA CORPORATION
    Filing Date:              Tuesday , June 30th, 2020
    Court:                    MAJOR JURY-EXPEDITED
    Location:                 City Hall
    Jury:                     JURY
    Case Type:                EMPLOYMENT, WRONGFUL DISCHARGE
    Status:                   WAITING TO LIST CASE MGMT CONF

  Related Cases

  No related cases were found.

  Case Event Schedule

  No case events were found.

  Case motions

  No case motions were found.

  Case Parties

                                                        Expn
           Seq #                           Assoc                          Type                  Name
                                                        Date
                 1                                                        ATTORNEY FOR          LEVKO, CHRISTA
                                                                          PLAINTIFF
   Address: 1628 JOHN F                                  Aliases: none
            KENNEDY BLVD
            SUITE 1650
            PHILADELPHIA PA
            19103
            (215)475-3517


                 2                                  1                     PLAINTIFF             FORTE, DANIEL
   Address: 400 HAZELNUT CT                              Aliases: none
            APT H
            BEL AIR MD 21015


                 3                                                        DEFENDANT             AGUSTA WESTLAND
                                                                                                PHILADELPHIA CORPORATION
https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                     1/3
9/1/2020                Case 2:20-cv-04337-NIQA Document   1-1 Report
                                                     Civil Docket Filed 09/03/20 Page 3 of 17
   Address: 3050 RED LION                                Aliases: none
            ROAD
            PHILADELPHIA PA
            19114


                 4                                                        TEAM LEADER        NEW, ARNOLD L
   Address: 606 CITY HALL                                Aliases: none
            PHILADELPHIA PA
            19107
            (215)686-7260


  Docket Entries

   Filing                                                                                         Disposition Approval/
                            Docket Type                                       Filing Party
   Date/Time                                                                                         Amount Entry Date
   30-JUN-2020              ACTIVE CASE                                                                      02-JUL-2020
   11:07 AM                                                                                                  11:10 AM
              Docket
                      E-Filing Number: 2006045161
               Entry:


   30-JUN-2020              COMMENCEMENT CIVIL                                LEVKO,                         02-JUL-2020
   11:07 AM                 ACTION JURY                                       CHRISTA                        11:10 AM
      Documents:                Click link(s) to preview/purchase the documents
                             Final Cover


              Docket
                      none.
               Entry:


   30-JUN-2020              COMPLAINT FILED NOTICE                            LEVKO,                         02-JUL-2020
   11:07 AM                 GIVEN                                             CHRISTA                        11:10 AM
      Documents:               Click link(s) to preview/purchase the documents
                             Forte, Daniel - Complaint .pdf
                             Ex A.pdf
                             Ex B.pdf
                             Ex C.pdf

              Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
               Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.


   30-JUN-2020              JURY TRIAL PERFECTED                              LEVKO,                         02-JUL-2020
   11:07 AM                                                                   CHRISTA                        11:10 AM
              Docket
                      12 JURORS REQUESTED.
               Entry:

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                    2/3
9/1/2020                Case 2:20-cv-04337-NIQA Document   1-1 Report
                                                     Civil Docket Filed 09/03/20 Page 4 of 17


   30-JUN-2020              WAITING TO LIST CASE MGMT LEVKO,                                  02-JUL-2020
   11:07 AM                 CONF                      CHRISTA                                 11:10 AM
              Docket
                      none.
               Entry:


   12-AUG-2020              PRAECIPE TO REINSTATE                          LEVKO,             12-AUG-2020
   10:48 AM                 CMPLT                                          CHRISTA            10:55 AM
      Documents:                Click link(s) to preview/purchase the documents
                             Praecipe to Reinstate Complaint 8.12.20.pdf
                             1 - Complaint.pdf

                      COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
              Docket
                      SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
               Entry:
                      BEHALF OF DANIEL FORTE)




                                                          Search Home     Return to Results




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                     3/3
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 5 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 6 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 7 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 8 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 9 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 10 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 11 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 12 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 13 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 14 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 15 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 16 of 17
Case 2:20-cv-04337-NIQA Document 1-1 Filed 09/03/20 Page 17 of 17
